DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 11, 15-19, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behzadi et al., (U.S. Patent Appl. Pub. # 2019/0265971).
Regarding claim 1, Behzadi disclose a communication and consensus calculation system comprising: one or more computer accessible storage devices configured to store instructions, and one or more processors communicatively connected to each other and to the one or more computer accessible storage devices and configured to execute the stored instructions to provide a plurality of processing nodes, each processing node of the plurality of processing nodes being configured to (Fig. 1, Fig. 2, Para 0683, computers, and networks monitor and control the physical processes, with feedback loops): receive a plurality of measurements from a sensor of a plurality of sensors (0058, aggregate information from sensors); calculate a consolidated value for the received plurality of measurements; transmit the consolidated value to other processing nodes of the plurality of processing nodes (Para 0058, 0322, data can be compiled and aggregated into consolidated and consistent views); receive one or more consolidated values from one or more of the other processing nodes of the plurality of processing nodes (Para 0146, 0332-0333); calculate a consensus value based on the calculated consolidated value and the received one or more consolidated values (Para 0424); transmit the calculated consensus value to the other processing nodes of the plurality of processing nodes (Para 0333); receive one or more consensus values from one or more of the other processing nodes of the plurality of processing nodes (Para 0333); generate a consensus message based on the calculated consensus value, the received one or more consensus values, and a predefined criterion (Para 0157, 0262); and in a case where the consensus message is not present in a consensus queue, add the consensus message to the consensus queue (Para 0158).
Regarding claim 2, Behzadi disclose, wherein the plurality of processing nodes is provided by software running on the one or more processors (Para 0151, 0315, 0683), the distributed computing processing executing jobs).
 Regarding claim 11, Behzadi disclose a processor-executable method of calculating and communicating a consensus, the method comprising, for each processing node of a plurality of processing nodes: receiving a plurality of measurements from a sensor of a plurality of sensors (Para 0058, 0146); calculating a consolidated value for the received plurality of measurements (Para 0058, 0146); transmitting the consolidated value to other processing nodes of the plurality of processing nodes (Para 0332-0333); receiving one or more consolidated values from one or more of the other processing nodes of the plurality of processing nodes (Para 0146, 0332-0333); calculating a consensus value based on the calculated consolidated value and the received one or more consolidated values (Para 0424); transmitting the calculated consensus value to the other processing nodes of the plurality of processing nodes (Para 0333); receiving one or more consensus values from one or more of the other processing nodes of the plurality of processing nodes (Para 0333); generating a consensus message based on the calculated consensus value, the received one or more consensus values, and a predefined criterion (Para 0157, 0262); and in a case where the consensus message is not present in a consensus queue, adding the consensus message to the consensus queue (Para 0158).
Regarding claim 20, Behzadi disclose a non-transitory computer readable storage medium configured to store a program that executes a method of calculating and communicating a consensus, the method comprising, for each processing node of a plurality of processing nodes (Para 683, 315): receiving a plurality of measurements from a sensor of a plurality of sensors (Para 0058, 0146); calculating a consolidated value for the received plurality of measurements (Para 0424); transmitting the consolidated value to other processing nodes of the plurality of processing nodes (Para 0146, 0332-0333); receiving one or more consolidated values from one or more of the other processing nodes of the plurality of processing nodes (Para 0146, 0332-0333); calculating a consensus value based on the calculated consolidated value and the received one or more consolidated values (Para 0424); transmitting the calculated consensus value to the other processing nodes of the plurality of processing nodes (Para 0333); receiving one or more consensus values from one or more of the other processing nodes of the plurality of processing nodes (Para 0333); generating a consensus message based on the calculated consensus value, the received one or more consensus values, and a predefined criterion (Para 0157, 0262); and in a case where the consensus message is not present in a consensus queue, adding the consensus message to the consensus queue (Para 0158).
Regarding claim 6, Behzadi disclose, wherein each processing node of the plurality of processing nodes is further configured to receive at least a predefined number of measurements from the sensor before calculating the consolidated value (Para 0042-0043, 0104).
Regarding claim 7, Behzadi disclose, wherein each processing node of the plurality of processing nodes is further configured to receive at least a predefined number of consolidated values from one or more of the other processing nodes of the plurality of processing nodes before calculating the consensus value (Para 0146, 0332-0333).
Regarding claim 8, Behzadi disclose, wherein each processing node of the plurality of processing nodes is further configured to receive at least a predefined number of consensus values from one or more of the other processing nodes of the plurality of processing nodes before generating the consensus message (Para 0146, 0332-0333).
Regarding claim 15, Behzadi disclose, for each processing node, receiving at least a predefined number of measurements from the sensor before calculating the consolidated value (Para 0146, 0332-0333). 
Regarding claim 16, Behzadi disclose, further comprising, for each processing node, receiving at least a predefined number of consolidated values from one or more of the other processing nodes of the plurality of processing nodes before calculating the consensus value (Para 0146, 0332-0333).
Regarding claim 17, Behzadi disclose, further comprising, for each processing node, receiving at least a predefined number of consensus values from one or more of the other processing nodes of the plurality of processing nodes before generating the consensus message (Para 0146, 0332-0333).
 Regarding claims 9 & 18, Behzadi disclose, wherein the predefined criterion is a same consensus value, and wherein the generated consensus message identifies one or more processing nodes that have the same consensus value (Para 0262, 0158).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi as stated above and in view of Zhang et al., (U.S. Patent Appl. Pub. # 2020/0076586).
 Regarding claim 3, Behzadi does not explicitly disclose, wherein each processing node of the plurality of processing nodes is further configured to attach signature information identifying the processing node to the calculated consolidated value. Zhang disclose (Para 0042) a digital signature technology needs to be relied upon, and mainly implements identity confirmation, information authenticity and integrity authentication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the digital signature technology that mainly implements identity confirmation, information authenticity and integrity authentication that enables to attach signature information identifying the processing node to the calculated consolidated value. This is because the stated inclusion provides advantageously that data stored on all nodes in the data sharing system is consistent.
Regarding claim 4, Zhang disclose, wherein each processing node of the plurality of processing nodes is further configured to attach signature information identifying the processing node to the calculated consensus value (Para 0042-0043, 0104).
Regarding claim 5, Zhang disclose, wherein each processing node of the plurality of processing nodes is further configured to attach signature information of all processing nodes having a same consensus value as the calculated consensus to the consensus message (Para 0042-0043, 0104).
Regarding claim 12, Zhang disclose, further comprising, for each processing node, attaching signature information identifying the processing node to the calculated consolidated value (Para 0042, 0048).
Regarding claim 13, Zhang disclose, further comprising, for each processing node, attaching signature information identifying the processing node to the calculated consensus value (Para 0042, 0104).
Regarding claim 14, Zhang disclose, further comprising, for each processing node, attaching signature information of all processing nodes having a same consensus value as the calculated consensus to the consensus message (Para 0042, 0043, 0104).
Claim(s) 10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi as stated above and in view of Madduri et al., (U.S. Patent Appl. Pub. # 2019/0079831).
Regarding claims 10 & 19, Behzadi does not explicitly disclose, wherein the one or more processors are further configured to execute the stored instructions to identify a processing node of the plurality of processing nodes that does not share a same consensus value as a majority of other processing nodes of the plurality of processing nodes as a faulty processing node. Madduri discloses, not sharing the same consensus value as a majority of other processing nodes  of the plurality of processing nodes (Para 0051, the leader node N1 may determine that a quorum of the selected majority of the nodes to node store the same value associated with the key K1, a quorum of selected majority of the nodes do not share the same value associated with the key). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Madduri into the invention of Behzadi to be able to not share a same consensus value as a majority of other processing nodes of the plurality of processing nodes as a faulty processing node. This is because Madduri disclose (Para 0051) advantageously such an inclusion indicate that the system does not contain consensus in regards to the processed data, as specified by the tenant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2020/0272945 to Manamohan et al., relates to decentralized machine learning to build models is performed at nodes where local training datasets are generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114